      Case 1:14-cv-06228-VSB-DCF Document 621 Filed 04/16/21 Page 1 of 18

                                             Law Offices of
                                  MILLER & AXLINE
                                        A Professional Corporation

DUANE C. MILLER
MICHAEL AXLINE                                                            BRYAN BARNHART
TRACEY L. O’REILLY                                                        DAVE E. BLUM
DANIEL BOONE                                                              MOLLY MCGINLEY HAN
JUSTIN MASSEY




                                                         April 16, 2021

VIA EMAIL & ECF

The Honorable Debra Freeman
United States Magistrate Judge
U.S. District Court Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street, Courtroom 17A
New York, New York 10007


Re:    In re Methyl Tertiary Butyl Ether (MTBE) Products Liability Litigation, MDL 1358
       Commonwealth of Pennsylvania v. Exxon Mobil Corp., et al.,
       Case No. 1:14-cv-06228
       Plaintiff Commonwealth of Pennsylvania’s Motion to Compel Defendant American
       Refining Group to Respond to Discovery Requests and Deposition Notices


Dear Judge Freeman:

        Plaintiff Commonwealth of Pennsylvania (the “Commonwealth”) submits this letter brief
in support of its motion to compel defendant American Refining Group to respond to numerous
outstanding discovery requests and deposition notices.

        Defendant American Refining Group (“American Refining”) was first named as a
defendant in the Commonwealth’s initial Complaint filed in 2014. American Refining initially
participated in discovery, and filed responses to a number of the Commonwealth’s early non-
site-specific discovery requests. Later, however, American Refining fell behind in responding to
discovery requests and deposition notices, and finally ceased responding to any discovery
requests at all.

         The Commonwealth reached out to American Refining to meet and confer regarding
these outstanding responses as well as to seek documents that were missing from materials
initially provided by American Refining. (Ex. 1, Aug. 5, 2020, Ltr from T. O’Reilly to E.
Dunham [w/o encls.].) In response to this meet and confer effort, American Refining agreed to
provide missing discovery responses and documents as promptly as possible. (Ex. 2, Sept. 19,
          1050 Fulton Avenue, Suite 100, Sacramento, CA 95825-4225; Telephone: (916) 488-6688
                       Facsimile: (916) 488-4288; Email: toxictorts@toxictorts.org
     Case 1:14-cv-06228-VSB-DCF Document 621 Filed 04/16/21 Page 2 of 18
The Honorable Debra Freeman
Page 2
April 16, 2021
______________________________

2020, Email from E. Dunham to T. O’Reilly.) The Commonwealth never received any of the
promised discovery responses or documents. In fact, the Commonwealth never received any
further communications from counsel for American Refining despite numerous follow-up
efforts. The Commonwealth then sent American Refining a final demand for the long overdue
discovery. (Ex 3, Jan. 25, 2021, Ltr from T. O’Reilly to E. Dunham.) The Commonwealth did
not receive any of the outstanding discovery responses or deposition dates in response to this
demand.

       The Commonwealth seeks an order from the Court requiring American Refining to
provide final, verified responses to the outstanding discovery requests within 30 days, and to
produce responsive documents within 45 days. (Ex. 4, Outstanding Discovery Requests to
American Refining Group.) The Commonwealth seeks a further order requiring American
Refining to produce witness for deposition in response to the Commonwealth’s outstanding
deposition notices within two weeks after all responsive documents have been produced. (Ex. 4,
Outstanding Deposition Notices to American Refining Group.)


                                                   Respectfully submitted,

                                                   /s/ Tracey L. O’Reilly

                                                   Tracey L. O’Reilly
                                                   Counsel for the Commonwealth of
                                                   Pennsylvania

Encls.

Cc: All Counsel of Record (via LNFS)
Case 1:14-cv-06228-VSB-DCF Document 621 Filed 04/16/21 Page 3 of 18




             EXHIBIT 1
      Case 1:14-cv-06228-VSB-DCF Document 621 Filed 04/16/21 Page 4 of 18

                                                Law Offices of
                                     MILLER & AXLINE
                                          A Professional Corporation

DUANE C. MILLER                                                                  BRYAN BARNHART
MICHAEL AXLINE                                                                       DAVE E. BLUM
TRACEY L. O’REILLY                                                            MOLLY MCGINLEY HAN
DANIEL BOONE
JUSTIN MASSEY


                                                   August 5, 2020


VIA EMAIL AND LNFS

Edward Dunham, Jr.
Spector Gadon Rosen Vinci
1635 Market Street, 7th Floor
Philadelphia, Pennsylvania 19103


        Re:      Commonwealth of Pennsylvania v. Exxon Mobil Corp., et al.
                 Case No. 1:14-cv-06228-SAS
                 Plaintiff Commonwealth of Pennsylvania’s 30(b)(6) Deposition Notice to
                 American Refining Group


Dear Mr. Dunham:

      I am writing on behalf of plaintiff Commonwealth of Pennsylvania (the
“Commonwealth”) to meet and confer regarding the March 2, 2020, 30(b)(6) Deposition Notice
to American Refining Group (“ARG”) regarding Gasoline Sold in Pennsylvania, as well as
ARG’s responses, or lack thereof, to discovery requests served by the Commonwealth.

        ARG’s Distribution of MTBE Gasoline in Pennsylvania

        In discovery responses served to date, ARG took the position that its Pennsylvania
refineries only produced and distributed gasoline containing MTBE on two limited occasions:

        •        June 23, 1994, to November 30, 1994, at the Indianola facility.1 ARG purchased
                 3,947 gallons of MTBE in June 1994, and then purchased six rail cars of MTBE
                 (166,357 gallons) in October 1994 at Brecksville, Ohio. ARG blended this



1
 See Feb. 23, 2016, Declaration of American Refining Group, Inc. to Section III.E of Case Management Order No.
119 and Section III.B.2 of Case Management Order No. 4 at 2.




            1050 Fulton Avenue, Suite 100, Sacramento, CA 95825-4225; Telephone: (916) 488-6688
                          Facsimile: (916) 488-4288; Email: toxictorts@toxictorts.org
          Case 1:14-cv-06228-VSB-DCF Document 621 Filed 04/16/21 Page 5 of 18

Edward Dunham, Jr.
Page 2
August 5, 2020________

                 MTBE into gasoline and distributed it from the Indianola facility during the June
                 to November 1994 time period.

            •    June 1998 at the Bradford facility.2 When ARG purchased the Bradford facility,
                 ARG claimed that there was 13,847 gallons of MTBE already in the refinery
                 inventory. ARG claimed that it ultimately used this MTBE to manufacture
                 gasoline which was distributed from this facility in or around June 1998.

        Documents from the Commonwealth’s files demonstrate, however, that ARG has
separated substantial volumes of MTBE gasoline from pipeline interface or transmix, and
distributed it across Western Pennsylvania from its Pennsylvania refineries.

        In a letter to its legislative representative, for example, ARG claimed that its primary
business is separating “transmix back into its original component parts” and then, among other
dispositions, distributing the finished gasoline to Western Pennsylvania.3 In a 1994 letter to the
United States Environmental Protection Agency (EPA) concerning the proposed RFG
regulations, ARG similarly stated that it “provides a vital service to the petroleum pipeline
industry by purchasing, receiving, and separating these Interfaces and returning the original
components back to the finished product market.” 4 It is clear that ARG separates and distributes
substantial amounts of finished gasoline in Pennsylvania.

        With respect to MTBE gasoline, ARG further advised the EPA that it provides “the
essential service of separating previously-certified RFG . . .” and “return[ing] it to the market . .
.”5 ARG argued, in fact, that it should not be required to recertify the RFG it separates and
distributes because it “will have been previously produced by major refiners and must be
certified by them . . .”6 ARG claimed that because it “will merely separate” the RFG from the
transmix, the RFG gasoline produced by ARG “should not be considered new production.”7
ARG’s 1994 letter to the EPA makes it clear that ARG processed substantial quantities of MTBE

2
 See Feb. 23, 2016, Declaration of American Refining Group, Inc. to Section III.E of Case Management Order No.
119 and Section III.B.2 of Case Management Order No. 4 at 3.

3
 See Ex. 1, Sept. 15, 1994, Ltr from Donald Shupp, President, American Refining Group, to The Honorable R. J.
Cessar (CMW-PA-1045428 to 1045429) at p. 1.

4
 See Ex. 2, April 29, 1994, Ltr from D. Schupp, President, American Refining Group, to M. Smith, Director, Field
Operations and Support Division, Office of Air and Radiation, Environmental Protection Agency (CMW-PA-
1045430 to CMW-PA- 1045433) at 1.

5
    Id. at 3.

6
    Id.

7
    Id.
         Case 1:14-cv-06228-VSB-DCF Document 621 Filed 04/16/21 Page 6 of 18

Edward Dunham, Jr.
Page 3
August 5, 2020________


gasoline from transmix or interface, including RFG, and distributed this gasoline to its customers
in Western Pennsylvania.

        Evidence from other MTBE MDL cases demonstrates that MTBE was widely used as an
octane enhancer in conventional gasoline distributed throughout the Northeast starting in the
early 1980s.8 The Energy Information Agency specifically instructs reporting entities to report
MTBE gasoline as “conventional” if it has not been certified as “reformulated gasoline.”9 The
1994 letter to the EPA also demonstrates that ARG was well aware that it was receiving,
separating, and distributing RFG or MTBE gasoline that had been manufactured by other
refiners. ARG claimed, nonetheless, that “no entity supplied ARG with MTBE gasoline” in
response to the Commonwealth’s First Set of Interrogatories.10 This response is clearly
incorrect. ARG has not, in fact, ever disclosed in discovery its receipt, processing and
distribution of RFG or MTBE gasoline from its Pennsylvania refineries. This is a material
omission.

        When ARG was initially sued in the MTBE MDL, ARG offered to produce an affidavit
by its Vice President of Account, Jeannine T. Schoenecker, concerning ARG’s manufacture and
distribution of gasoline in support of a request for dismissal from the MTBE MDL.11 We are
unable to confirm whether or not ARG ultimately produced the promised affidavit, but it most
certainly has not been produced by ARG in this matter.

           ARG Lobbying Efforts Regarding RFG Regulations

      Documents from the Commonwealth’s files also show that ARG lobbied multiple
government agencies in connection with implementation of the RFG regulations.
ARG, for example, participated in the Commonwealth’s process by making a presentation at an
Ozone Stakeholders Workgroup meeting, advocating for the implementation of Low RVP




8
  See e.g. Nov. 15, 2012, Expert Report of John B. O’Brien, New Jersey Dept. of Environmental Protection, et al. v.
Atlantic Richfield Co., et al. at ¶ 50 [“MTBE was introduced commercially as an octane enhancer in 1979.”]; ¶ 56
[“By the end of the 1980s, MTBE was the primary octane enhancer used by refineries.”].

9
 See 12/31/2015, U.S. Department of Energy, U.S. Energy Information Administration, EIA782C, Monthly Report
of Prime Supplier Sales of Petroleum Products Sold for Local Consumption Instructions at “Finished Motor
Gasoline,” p. 3.)

10
  See June 16, 2015, American Refining Group, Inc.’s Answers to Plaintiff’s Interrogatories at Response to
Interrogatory Nos. 3-5.)

11
     See Ex. 3, Jan. 18, 2005, Ltr from K. Lund to S. Johnston, at 2.
     Case 1:14-cv-06228-VSB-DCF Document 621 Filed 04/16/21 Page 7 of 18

Edward Dunham, Jr.
Page 4
August 5, 2020________

gasoline over MTBE.12 ARG participated in industry comments submitted to the
Commonwealth’s Environmental Quality Board regarding the proposed regulations.13 The
documents discussed above demonstrate that ARG was also actively lobbying its legislative
representatives and the EPA concerning interpretation and implementation of the RFG
regulations. Again demonstrating that ARG had involvement with the processing and
distribution of MTBE gasoline in Pennsylvania.

        Missing Documents

        The Commonwealth has served several sets of discovery seeking documents from ARG
concerning the RFG program, oxygenates, lobbying, marketing as well as ARG’s distribution of
MTBE gasoline. ARG has not produced a single document or any Electronically Stored
Information (ESI) in response to any of the Commonwealth’s discovery requests even though it
is apparent that there are relevant documents in its files, including documents on its own
letterhead.

        ARG must immediately produce all documents and materials relating to its processing
and distribution of MTBE gasoline in the Commonwealth, as well as materials relating to ARG’s
participation in the RFG/Oxygenated fuel regulation process. ARG must also immediately
produce a copy of any affidavit made by Ms. Schoenecker.

       Finally, ARG must adequately supplement its prior discovery responses to disclose
ARG’s processing and distribution of interface and/or transmix during the relevant time period,
including detailed information concerning the sources of the interface and/or transmix, and the
ultimate disposition of the separated product.

        Missing Discovery Responses

       It appears that ARG has not responded to any discovery requests served by the
Commonwealth since December 2017. As of today, ARG has failed to respond to the following
discovery requests:

        1.      Dec. 5, 2019, Plaintiff Commonwealth of Pennsylvania’s Third Set of Requests
                for Production of Document to Defendants;

        2.      March 15, 2019, Plaintiff Commonwealth of Pennsylvania’s Second Set of
                Special Interrogatories to Defendants;


12
 See Ex. 4, Oct. 11, 1996, American Refining Group, Inc. Presentation to Ozone Stakeholders Workgroup, by
Michael A. Vanderberg, Advantages of Low Vapor Pressure Gasoline (CMW-PA-0784909 to CMW-PA-0784914).

13
 See Ex. 5, June 3, 1997, Ltr from M. Vandenberg to Environmental Quality Board (CMW-PA–0817609); see also
CMW-PA-1272263.
     Case 1:14-cv-06228-VSB-DCF Document 621 Filed 04/16/21 Page 8 of 18

Edward Dunham, Jr.
Page 5
August 5, 2020________

       3.     March 19, 2019, Plaintiff Commonwealth of Pennsylvania’s Third Set of Special
              Interrogatories and Requests for Production of Documents to Defendants
              Regarding Communications with the Petroleum Marketers & Convenience Store
              Association;

       4.     May 14, 2019, Plaintiff’s Amended First Set of Site-Specific Interrogatories and
              Requests for Production of Documents to Defendants;

       5.     May 14, 2019, Plaintiff’s Amended Second Set of Site-Specific Interrogatories
              and Requests for Production of Documents to Defendants; and

       6.     August 9, 2019, Plaintiff’s Interrogatories and Requests for Production of
              Documents to Defendants Regarding Communications with the Commonwealth
              of Pennsylvania.

        ARG’s responses to these discovery requests are, for the most part, more than a year
overdue. Please provide ARG’s responses no later than Monday, August 24, 2020, to all of the
above requests. Should we fail to receive responses and corresponding productions from ARG by
that date, we will be forced to raise this issue with the Court.

       Deposition Notice

        The Commonwealth contends that, given ARG’s more than minimal participation in the
distribution of MTBE gasoline in Pennsylvania, the Commonwealth is entitled to take the
deposition of ARG’s corporate representative in response to the above notice.

      Please immediately provide proposed dates prior to September 28, 2020, and confirm that
ARG is willing to proceed with a virtual deposition.


                                           Sincerely,

                                              /s/

                                           Tracey L. O’Reilly

cc: All Counsel (via LNFS w/ encls.)
Case 1:14-cv-06228-VSB-DCF Document 621 Filed 04/16/21 Page 9 of 18




             EXHIBIT 2
     Case 1:14-cv-06228-VSB-DCF Document 621 Filed 04/16/21 Page 10 of 18


From:                    Edward M. Dunham Jr.
To:                      Tracey O"Reilly
Cc:                      Duane Miller; Mike Axline; Molly Han; Susan Tamayo
Subject:                 RE: PA 30(b)(6) Notice to ARG - Meet & Confer
Date:                    Saturday, September 19, 2020 2:17:23 PM



Ms Reilly – thanks for your note and no apology due on your part. I, however,
do owe you my sincere apology for ARG’s lack of production. I will have
something to you on Monday, if not the entire production which will be
forthcoming within the next few days. It’s a long, boring story, and COVID-19
has not helped.

You will hear from me on Monday.

Kindest regards, Ned



                                     Edward M. Dunham Jr., Esquire
                                     Spector Gadon Rosen Vinci P.C.
                                     T +1 215-241-8802
                                     F +1 215-531-9102
                                     E edunham@sgrvlaw.com

www.sgrvlaw.com                      1635 Market Street, 7th Floor, Philadelphia, PA 19103

This communication including attachments, may contain information that is confidential and protected by the attorney/client or
other privilege. If you are not the intended recipient of this communication, or if you believe that you have received this
communication in error, please notify the sender immediately and kindly delete this email, including attachments, without reading
or saving them in any manner.
IRS Circular 230 Disclosure: To ensure compliance with U.S. Treasury Regulations governing tax practice, we inform you that,
unless expressly indicated otherwise, any federal tax advice contained in this communication (including attachments) was not
written to be used for and cannot be used for (i) purposes of avoiding any tax-related penalties that may be imposed under
Federal tax laws, or (ii) the promotion, marketing, or recommending to another party of any tax-related transaction or matter
addressed herein.




From: Tracey O'Reilly [mailto:toreilly@milleraxline.com]
Sent: Friday, September 18, 2020 5:47 PM
To: Edward M. Dunham Jr.
Cc: Duane Miller; Mike Axline; Molly Han; Susan Tamayo
Subject: RE: PA 30(b)(6) Notice to ARG - Meet & Confer


Mr. Dunham,
Case 1:14-cv-06228-VSB-DCF Document 621 Filed 04/16/21 Page 11 of 18




             EXHIBIT 3
    Case 1:14-cv-06228-VSB-DCF Document 621 Filed 04/16/21 Page 12 of 18

                                            Law Offices of
                                  MILLER & AXLINE
                                       A Professional Corporation

DUANE C. MILLER                                                             BRYAN BARNHART
MICHAEL AXLINE                                                                  DAVE E. BLUM
TRACEY L. O’REILLY                                                       MOLLY MCGINLEY HAN
DANIEL BOONE
JUSTIN MASSEY


                                               January 25, 2021


VIA EMAIL AND LNFS

Edward Dunham, Jr.
Spector Gadon Rosen Vinci
1635 Market Street, 7th Floor
Philadelphia, Pennsylvania 19103


       Re:     Commonwealth of Pennsylvania v. Exxon Mobil Corp., et al.
               Case No. 1:14-cv-06228-SAS
               Plaintiff Commonwealth of Pennsylvania’s Discovery to American Refining
               Group


Dear Mr. Dunham:

       I am writing on behalf of plaintiff Commonwealth of Pennsylvania (the
“Commonwealth”) to further meet and confer regarding the March 2, 2020, 30(b)(6) Deposition
Notice to American Refining Group (“ARG”) regarding Gasoline Sold in Pennsylvania, as well
as ARG’s responses, or lack thereof, to discovery requests served by the Commonwealth. Since
my last letter of August 5, 2020, the Commonwealth has served two additional 30(b)(6)
Deposition Notices on ARG. (See Aug. 28, 2020, Plaintiff’s Notice of Deposition of American
Refining Group, Inc. re Knowledge with Production of Documents and Videotaping
(“Knowledge”) and Aug. 28, 2020, Plaintiff Commonwealth of Pennsylvania’s Notice of
Deposition of Defendant American Refining Group, on Designated Issues Regarding Warnings,
with Production of Documents and Videotaping (“Warnings”).)

       To date, I have not received any substantive response to my August 5, 2020, letter, nor
have we received any discovery responses, document productions, or proposed deposition dates
from ARG since my August 5, 2020, letter. Instead, the last communication that we received
was an email with draft, unverified “responses” to the Commonwealth’s Amended First Set of
Site-Specific Interrogatories and Requests, and then a further promise that additional discovery
responses would be forthcoming. (See Sept. 20, 2020, Email from E. Dunham to T. O’Reilly,




          1050 Fulton Avenue, Suite 100, Sacramento, CA 95825-4225; Telephone: (916) 488-6688
                        Facsimile: (916) 488-4288; Email: toxictorts@toxictorts.org
    Case 1:14-cv-06228-VSB-DCF Document 621 Filed 04/16/21 Page 13 of 18

Edward Dunham, Jr.
Page 2
January 25, 2021

Subject: 3043966_6; and Sept. 21, 2020, Email from E. Dunham to T. O’Reilly, Subject:
Discovery Responses.)

       As you know, the outstanding discovery served by the Commonwealth must be
completed by mid-March 2021 per Case Management Order #126. Should we fail to receive all
outstanding discovery responses, document productions, and proposed deposition dates for the
Gasoline Sold, Knowledge and Warning deposition notices by Monday, February 1, 2021, then
we will be forced to raise this issue with Court and seek all appropriate remedies.

       Missing Documents

        The Commonwealth has served several sets of discovery seeking documents from ARG
concerning the RFG program, oxygenates, lobbying, marketing as well as ARG’s distribution of
MTBE gasoline. ARG still has not produced a single document or any Electronically Stored
Information (ESI) in response to any of the Commonwealth’s discovery requests even though it
is apparent that there are relevant documents in its files, including documents on its own
letterhead.

        ARG must immediately produce all documents and materials relating to its processing
and distribution of MTBE gasoline in the Commonwealth, as well as materials relating to ARG’s
participation in the RFG/Oxygenated fuel regulation process. ARG must also immediately
produce a copy of any affidavit made by Ms. Schoenecker.

       Finally, ARG must adequately supplement its prior discovery responses to disclose
ARG’s processing and distribution of interface and/or transmix during the relevant time period,
including detailed information concerning the sources of the interface and/or transmix, and the
ultimate disposition of the separated product as set forth in my August 5, 2020, letter.

       Missing Discovery Responses

      It appears that ARG still has not properly responded to any discovery requests served by
the Commonwealth since December 2017.

       As of today, ARG has failed to respond to the following discovery requests:

       1.      Dec. 5, 2018, Plaintiff Commonwealth of Pennsylvania’s Third Set of Requests
               for Production of Document to Defendants;

       2.      March 15, 2019, Plaintiff Commonwealth of Pennsylvania’s Second Set of
               Special Interrogatories to Defendants regarding Material Safety Data Sheets;

       3.      March 19, 2019, Plaintiff Commonwealth of Pennsylvania’s Third Set of Special
               Interrogatories and Requests for Production of Documents to Defendants
               Regarding Communications with the Petroleum Marketers & Convenience Store
               Association;
     Case 1:14-cv-06228-VSB-DCF Document 621 Filed 04/16/21 Page 14 of 18

Edward Dunham, Jr.
Page 3
January 25, 2021



        4.       April 2, 2019, Plaintiff Commonwealth of Pennsylvania’s Fourth Set of Special
                 Interrogatories to Defendants Regarding Non-Site-Specific Fact Witnesses;

        5.       May 14, 2019, Plaintiff’s Amended First Set of Site-Specific Interrogatories and
                 Requests for Production of Documents to Defendants; 1

        6.       May 14, 2019, Plaintiff’s Amended Second Set of Site-Specific Interrogatories
                 and Requests for Production of Documents to Defendants;

        7.       August 9, 2019, Plaintiff’s Interrogatories and Requests for Production of
                 Documents to Defendants Regarding Communications with the Commonwealth
                 of Pennsylvania;

        8.       March 13, 2020, Plaintiff’s Fourth Set of Requests for Production of Documents
                 to Defendants;

        9.       July 22, 2020, Plaintiff Commonwealth of Pennsylvania’s Fifth Set of Special
                 Interrogatories and Requests for Production of Documents to Defendants
                 Regarding Gasoline Taxes;

        10.      Aug. 20, 2020, Plaintiff Commonwealth of Pennsylvania’s Sixth Set of Special
                 Interrogatories and Requests for Production of Documents to Defendants
                 Regarding Market Share;

        11.      Aug. 28, 2020, Plaintiff Commonwealth of Pennsylvania’s Seventh Set of Special
                 Interrogatories and Requests for Production of Documents to Defendants
                 Regarding Associations;

        12.      Aug. 28, 2020, Plaintiff’s Eighth Set of Special Interrogatories to Defendants
                 Regarding Affirmative Defenses;

        13.      Aug. 28, 2020, Plaintiff’s Ninth Set of Special Interrogatories and Requests for
                 Production of Documents to Defendants Regarding Insurance Coverage and
                 Additional Persons;

        14.      Aug. 28, 2020, Plaintiff’s Tenth Set of Special Interrogatories and Requests for
                 Production of Documents to Defendants Regarding Liability;

        15.      Aug. 28, 2020, Plaintiff Commonwealth of Pennsylvania’s First Set of Special
                 Interrogatories and Requests for Production of Documents to Defendant
                 American Refining Group Regarding Knowledge.

1
 We have received a Word version of “responses” to these discovery requests, but the responses were not complete,
have not been served, and were not verified.
    Case 1:14-cv-06228-VSB-DCF Document 621 Filed 04/16/21 Page 15 of 18

Edward Dunham, Jr.
Page 4
January 25, 2021



         ARG’s responses to these discovery requests are, for the most part, more than a year
overdue, and we have not received any assurances from you that ARG intends to respond to this
long overdue discovery since your September 21, 2020, email to me claiming that you were
“[s]till working with [the] client.” (Sept. 21, 2020, Email from E. Dunham to T. O’Reilly,
Subject: Discovery Responses.)

       Deposition Notices

        The Commonwealth contends that, given ARG’s more than minimal participation in the
distribution of MTBE gasoline in Pennsylvania, the Commonwealth is entitled to take the
deposition of ARG’s corporate representative in response to the above notice, as well as the two
additional notices served on August 28, 2020.

      Please immediately provide proposed dates prior to Feburary 1, 2021, and confirm that
ARG is willing to proceed with a virtual deposition.


                                            Sincerely,

                                            /s/Tracey L. O’Reilly

                                            Tracey L. O’Reilly

cc: All Counsel (via FSX)
Case 1:14-cv-06228-VSB-DCF Document 621 Filed 04/16/21 Page 16 of 18




             EXHIBIT 4
    Case 1:14-cv-06228-VSB-DCF Document 621 Filed 04/16/21 Page 17 of 18
                       Commonwealth of Pennsylvania v. ExxonMobil
                Outstanding Discovery Requests to American Refining Group


 DATE                                   DISCOVERY REQUEST
SERVED
08/11/16   Plaintiff Commonwealth of Pennsylvania's First Request for Production of Documents
           to Defendants
12/05/18   Plaintiff Commonwealth of Pennsylvania’s Third Set of Requests for Production of
           Documents to Defendants (regarding Charles River Laboratories & Hamner)
03/15/19   Plaintiff Commonwealth of Pennsylvania’s Second Set of Special Interrogatories to
           Defendants (regarding MSDS)
03/19/19   Plaintiff Commonwealth of Pennsylvania’s Third Set of Special Interrogatories and
           Requests for Production of Documents to Defendants Regarding Communications with
           the Petroleum Marketers & Convenience Store Association
04/02/19   Plaintiff Commonwealth of Pennsylvania’s Fourth Set of Special Interrogatories to
           Defendants Regarding Non-Site Specific Fact Witnesses
05/14/19   Plaintiff’s Amended First Set of Site-Specific Interrogatories and Requests for
           Production of Documents to Defendants
05/14/19   Plaintiff’s Amended Second Set of Site-Specific Interrogatories and Requests for
           Production of Documents to Defendants
08/09/19   Plaintiff’s Interrogatories and Requests for Production of Documents to Defendants
           Regarding Communications with the Commonwealth of Pennsylvania
03/13/20   Plaintiff’s Fourth Set of Requests for Production of Documents to Defendants
           (regarding Prior MTBE Discovery)
07/22/20   Plaintiff Commonwealth of Pennsylvania’s Fifth Set of Interrogatories and Requests for
           Production of Documents to Defendants Regarding Gasoline Related Taxes
08/28/20   Plaintiff Commonwealth of Pennsylvania’s First Set of Interrogatories and Requests for
           Production of Documents to Regarding Knowledge
08/28/20   Plaintiff Commonwealth of Pennsylvania’s Sixth Set of Special Interrogatories and
           Requests for Production of Documents to Defendants Regarding Market Share
08/28/20   Plaintiff Commonwealth of Pennsylvania’s Seventh Set of Special Interrogatories and
           Requests for Production of Documents to Defendants Regarding Associations
08/28/20   Plaintiff’s Eighth Set of Special Interrogatories and Requests for Production of
           Documents to Defendants Regarding Affirmative Defenses
08/28/20   Plaintiff’s Ninth Set of Interrogatories and Requests for Production of Documents to
           Defendants Regarding Insurance Coverage and Additional Persons
08/28/20   Plaintiff’s Tenth Set of Interrogatories and Requests for Production of Documents to
           Defendants Regarding Liability
08/28/20   Plaintiff Commonwealth of Pennsylvania's First Set of Special Interrogatories and
           Requests for Production of Documents to American Refining Group Regarding
           Knowledge
Case 1:14-cv-06228-VSB-DCF Document 621 Filed 04/16/21 Page 18 of 18
                Commonwealth of Pennsylvania v. ExxonMobil
         Outstanding Deposition Notices to American Refining Group


 DATE                             DEPOSITION NOTICE
SERVED
03/30/20    Plaintiff Commonwealth of Pennsylvania’s Notice of Deposition of
            American Refining Group Regarding Gasoline Sold in Pennsylvania
 08/28/20   Plaintiff Commonwealth of Pennsylvania’s Notice of Deposition of
            American Refining Group Re Warnings

 08/28/20   Plaintiff Commonwealth of Pennsylvania’s Notice of Deposition of
            American Refining Group re Knowledge
